ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                           People v. Black, 2012 IL App (1st) 101817




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                    MACEO BLACK, Defendant-Appellant.



District & No.             First District, Fourth Division
                           Docket No. 1-10-1817


Filed                      May 17, 2012


Held                       The trial court’s determination that defendant’s unlawful restraint of a
(Note: This syllabus       child was sexually motivated and warranted the imposition of the sex
constitutes no part of     offender requirement was affirmed, since defendant, an adult male, used
the opinion of the court   a sports conversation and requests for help with his groceries to lure a
but has been prepared      young boy into his apartment, and such conduct and the discovery of a
by the Reporter of         pornographic magazine in defendant’s possession shortly after the
Decisions for the          unlawful restraint indicated his activities with the boy were of a sexual
convenience of the         nature, especially when there was no alternative motive clearly present
reader.)
                           from the record and given his criminal and social history, including his
                           arrests for prostitution and solicitation; furthermore, the application of the
                           Sex Offender Act did not violate his right to procedural due process.


Decision Under             Appeal from the Circuit Court of Cook County, No. 06-CR-14100; the
Review                     Hon. Stanley J. Sacks, Judge, presiding.


Judgment                   Affirmed.
Counsel on                 Michael J. Pelletier, Alan D. Goldberg, and Karl H. Mundt, all of State
Appeal                     Appellate Defender’s Office, of Chicago, for appellant.

                           Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg, Mary
                           L. Boland, and Eve Reilly, Assistant State’s Attorneys, of counsel), for
                           the People.


Panel                      PRESIDING JUSTICE LAVIN delivered the judgment of the court, with
                           opinion.
                           Justices Fitzgerald Smith and Sterba concurred in the judgment and
                           opinion.



                                            OPINION

¶1          Following a bench trial, defendant Maceo Black was found guilty of the unlawful
        restraint of an 11-year-old boy, then sentenced to four years and six months in prison and
        required to register as a sex offender under the Sex Offender Registration Act (Sex Offender
        Act) (730 ILCS 150/1 to 12 (West 2006)). This is the second appearance of this matter before
        us, the case having been previously remanded in People v. Black, 394 Ill. App. 3d 935
        (2009). There, we vacated the imposition of the sex offender requirement on defendant
        because the trial court failed to make a specific factual determination at sentencing that
        defendant’s offense was sexually motivated, which was necessary to bring him within the
        purview of the Sex Offender Act. Black, 394 Ill. App. 3d at 942, 944. On remand, the trial
        court held a hearing and determined defendant’s unlawful restraint conviction was indeed
        sexually motivated. Defendant now challenges that decision, arguing that none of the facts
        or circumstances involved in this offense indicated he acted with an intent to engage in
        behavior of a sexual nature. Defendant also contends he was deprived of due process at his
        hearing.

¶2                               PROCEDURAL BACKGROUND
¶3           At defendant’s bench trial, the victim N.N. and his uncle testified for the State. The
        testimony of N.N.’s mother was admitted following a pretrial hearing under section 115-10
        of the Code of Criminal Procedure of 1963 (725 ILCS 5/115-10 (West 2006)) to determine
        the reliability of N.N.’s hearsay statements. Their combined testimony established that on
        June 4, 2006, about 8 p.m., N.N., then age 11, was waiting for a bus along with defendant,
        a stranger, who was carrying several bags of groceries. Defendant, who was age 34, 6 feet
        tall and weighed 180 pounds, struck up a conversation with the minor about sports and asked
        if N.N. wanted to play on defendant’s basketball team. When the bus arrived, defendant, who
        displayed no apparent physical incapacities or problems carrying the groceries from store to

                                                -2-
     stop, asked for help carrying his grocery bags onto the bus, and N.N. complied. Defendant
     sat near N.N. and offered him money if the boy would help take the groceries up to
     defendant’s apartment. N.N. agreed to help without compensation, but when the bus
     approached his stop, he pulled the cable line to signal his intent to get off the bus, telling
     defendant that his mother was expecting him. N.N. got up to exit, but defendant pulled N.N.
     by his arm back into his seat. N.N. told his mother defendant said, “no, you’re going to help
     me with the bags.” N.N. then agreed to help with the groceries and remained on the bus with
     defendant.
¶4       They exited the bus at defendant’s stop and walked across a street and through an alley
     to defendant’s third-floor apartment. Defendant ordered N.N. to set the bags down, then
     unlocked his apartment door, opened it, and told N.N. to place the bags inside. Defendant
     closed the door and stood in front of it as N.N. placed the bags in the kitchen. Defendant
     offered N.N. $5 for helping with the bags, but N.N. refused the money. N.N. was on his “way
     out” when he heard defendant lock the door. N.N. told his mother that he then asked
     defendant why he was locking the door. N.N. felt scared and said he needed to get home.
     Defendant did not open the door, but rather blocked the door with his back against it and his
     hands on the knob. N.N. then pushed defendant “out of the way” and unlocked the door. N.N.
     told his mother defendant would not let him leave “without a struggle,” and he had to push
     him two times. Defendant grabbed his arm, but N.N. was able to flee.
¶5       N.N. ran eight blocks home. Appearing distraught, he reported the encounter to his
     mother and uncle, who called the police. Defendant was apprehended by the police around
     10 p.m. as he was walking on the street, and N.N. identified him as the man who had
     restrained him.
¶6       Chicago police officer Andrew Kroll testified that a custodial search of defendant’s
     person revealed he was carrying an adult pornographic magazine, wrapped in a newspaper.
     Defense counsel objected to the relevance of this evidence. The trial court withheld ruling
     on the admissibility of the evidence at that time, but later declared it inadmissible.
¶7       The State rested, and the defense did not present evidence. Following argument, the judge
     found defendant guilty of unlawful restraint.
¶8       At the sentencing hearing, N.N. read his victim impact statement into evidence. N.N.
     stated that defendant “took advantage” of the fact that N.N. liked “to help people,” but N.N.
     was glad his mom told him what to do so he “wouldn’t be hurt and could get away.” After
     the offense, N.N. felt “bad inside and sad most of the time,” stayed in his room, did not talk
     to his family or friends, and did not do things he usually had enjoyed. He missed school,
     could not concentrate, and was embarrassed by the offense. He did not want other kids like
     him to be victims.
¶9       Defendant’s presentence investigation report shows felony convictions for burglary and
     forgery and misdemeanor convictions for prostitution, in addition to arrests for both
     prostitution and solicitation. According to the report, defendant was a ward of the State from
     age 13 to 21. He reportedly lived in several group homes and was labeled an habitual
     runaway by the juvenile court system. Defendant also reportedly suffered severe physical
     abuse from his father owing to his family’s belief that he was homosexual. Defendant was


                                              -3-
       said to be emotionally damaged “in the long run,” and he was sexually abused when 16 by
       a teacher while residing in a group home.
¶ 10        Following evidence and argument, the judge observed that N.N. helped defendant with
       groceries, but the judge was unsure “what motivation there might have been” for defendant
       “to try to keep the boy in the apartment against his will.” The judge concluded “we’ll never
       know what the motivation might have been but it certainly affected [N.N.].” The court noted
       that “fortunately nothing else happened,” and N.N. was “pretty sharp” to note in his victim
       impact statement that he did not want this to happen to any other kids. Taking into account
       the aggravating and mitigating evidence, the court sentenced defendant to four years and six
       months in prison. The trial court did not make any finding as to the presence or absence of
       a sexual motivation for the offense, but nonetheless, defendant was required to register as a
       sex offender.
¶ 11        As stated, defendant appealed the determination that he was required to register as a sex
       offender. Defendant argued the trial court should have entered a written finding that his
       unlawful restraint of N.N. was sexually motivated and, absent such a finding, he was required
       to register instead under the Child Murderer and Violent Offender Against Youth
       Registration Act (Offender Against Youth Act) (730 ILCS 154/1 (West 2006)). The Offender
       Against Youth Act lists as a qualifying offense unlawful restraint of a victim under 18 when
       the defendant is not a parent if, at sentencing, the court verifies the offense was not sexually
       motivated. 730 ILCS 154/5(a)(1)(A), (b)(1), 86 (West 2006). As stated, this court determined
       the trial court was required to make a factual determination of whether defendant’s crime was
       or was not sexually motivated for purposes of determining whether defendant had to register
       under the Sex Offender Act, or the Offender Against Youth Act. Black, 394 Ill. App. 3d at
       936, 944.
¶ 12        On remand, defendant, who already had served his term of imprisonment, appeared
       before the trial court with counsel, but did not offer any testimony. The court permitted the
       parties to argue their respective stances as to whether defendant’s unlawful restraint of N.N.
       was sexually motivated. In arguing the court could not so find, defense counsel emphasized
       that the presentence investigation report was irrelevant and the only possible indication of
       sexual motivation was the magazine which the court previously ruled inadmissible. Defense
       counsel predictably put particular emphasis on the court’s statement during the guilt phase
       of trial that it would not speculate as to defendant’s motive. Defense counsel maintained that
       the absence of evidence of sexual motivation required a finding that defendant register under
       the Offender Against Youth Act.
¶ 13        The judge deflected this defense argument by stating that there had been no need to
       consider the motivation behind defendant’s detention of N.N. for the purpose of finding
       defendant guilty of unlawful restraint (see 720 ILCS 5/10-3 (West 2006)) at trial. The judge
       clarified that when he stated he would not speculate as to motive, he did not mean to suggest
       the absence of any motivation. While noting that the nature of the hearing regarding
       defendant’s sex offender status was different from his trial on the unlawful restraint charge,
       the court addressed the evidence in turn and found the offense was sexually motivated for
       three articulated reasons. First, the court stated that defendant’s request that N.N. help him
       carry groceries to his apartment clearly was pretextual. The court noted that N.N. did not

                                                 -4-
       really want to go there, but when he did, defendant locked the door behind him and N.N. had
       to use “whatever force he could to get out.” Second, the court noted that at the time of
       defendant’s arrest, which was within hours of the offense, he was holding a pornographic
       magazine hidden within a newspaper. The court stated that while this evidence was not
       relevant to a determination of defendant’s guilt at trial, it was relevant in considering whether
       defendant’s crime was sexually motivated for the purposes of registration. Third, the court
       noted that the presentence investigation report indicated that defendant himself was sexually
       abused when younger and physically abused because his family believed he had homosexual
       proclivities. The court stated such tendencies were not “illegal or improper, but one can
       certainly argue from that that this crime was sexually motivated.” The court therefore
       concluded that defendant was required to register as a sex offender. See Illinois State Police
       Sex Offender Database, http://www.isp.state.il.us/sor.
¶ 14       Defendant filed a motion to reconsider the ruling, which was denied. In denying the
       motion, the court added that defendant’s criminal record, which included solicitation and
       prostitution offenses, “incorporates on that evidence which is now before me” that
       defendant’s unlawful restraint of N.N. was sexually motivated. This appeal followed.

¶ 15                                           ANALYSIS
¶ 16                  Issue 1: Whether the Offense Was Sexually Motivated
¶ 17       Defendant challenges the trial court’s determination that his offense was sexually
       motivated. He argues, as he did in his previous appeal to this court, that he should be
       required to instead register under the Offender Against Youth Act.
¶ 18       Contrary to defendant’s contention that an abuse of discretion standard of review should
       apply, we review a trial court’s factual findings in support of its determination that
       defendant’s crime was sexually motivated such that he must register as a sex offender under
       the manifest weight of the evidence standard. People v. Cardona, 2012 IL App (2d) 100542,
       ¶ 36. Under that standard, a finding is against the manifest weight of the evidence only if the
       opposite conclusion is clearly evident or the finding is arbitrary, unreasonable, or not based
       on the evidence. Id. This deferential standard is grounded in the reality that the trial court is
       in a superior position to determine and weigh the credibility of the witnesses, observe the
       witnesses’ demeanor, and resolve conflicts in their testimony. In re Kenneth W., 2012 IL App
       (1st) 101787, ¶ 60.
¶ 19       The Act was originally passed to create an additional method of protection for children
       from the increasing incidence of sexual assault and sexual abuse. In re Phillip C., 364 Ill.
       App. 3d 822, 827-28 (2006). The Act imposes a duty on a defendant to register with the
       Department of State Police, and provide certain identifying information, when he has been
       convicted of a qualifying “sex offense.” 730 ILCS 150/2(A)(1)(a), (B), 3 (West 2006). This
       duty to register for at least 10 years after parole, discharge, or release from prison (730 ILCS
       150/7 (West 2006)) is not itself punishment or a formal part of the sentencing procedure, but
       a collateral consequence of a defendant’s conviction. People v. Adams, 144 Ill. 2d 381, 387
       (1991); People v. Downin, 394 Ill. App. 3d 141, 144-46 (2009); see also People v. Galloway,
       2011 IL App (1st) 103279, ¶ 11 (citing Downin, 394 Ill. App. 3d at 143). The purpose of the

                                                 -5-
       Act is to aid law enforcement by facilitating ready access to information about sex offenders,
       and the Sex Offender Community Notification Law (Notification Law) (730 ILCS 152/101
       to 999 (West 2006)) works in tandem to disseminate this information to the public for its
       protection. 730 ILCS 150/9 (West 2006); People v. Johnson, 225 Ill. 2d 573, 585 (2007);
       People v. Stanley, 369 Ill. App. 3d 441, 446 (2006).
¶ 20        Under the Act, a defendant commits a “sex offense” when he unlawfully restrains a
       victim under 18 years old, when the defendant is not a parent to the victim, and if the offense
       is “sexually motivated” as defined in section 10 of the Sex Offender Management Board Act
       (Board Act) (20 ILCS 4026/10(e) (West 2006)). 730 ILCS 150/2(A)(1)(a), (B)(1.5) (West
       2006); see also 720 ILCS 5/10-3 (West 2006). As this court noted in defendant’s initial
       appeal, prior to 2006, the Act did not include sexual motivation as a component of the
       unlawful restraint offense against a minor; that offense itself triggered the registration
       requirement. See Black, 394 Ill. App. 3d at 940; see also Cardona, 2012 IL App (2d) 100542,
       ¶¶ 32-33; Pub. Act 94-945 (eff. June 27, 2006). The current iteration of the statute provides
       that an offense is “sexually motivated” when “one or more of the facts of the underlying
       offense indicates conduct that is of a sexual nature or that shows an intent to engage in
       behavior of a sexual nature.” (Emphasis added.) 20 ILCS 4026/10(e) (West 2006).
¶ 21        Unlawful restraint, the underlying offense at issue, occurs when a defendant “knowingly
       without legal authority detains another.” 720 ILCS 5/10-3 (West 2006). The gist of unlawful
       restraint is the detention of a person by some conduct which prevents him from moving from
       one place to another. People v. Brials, 315 Ill. App. 3d 162, 174 (2000). It merits mention
       that the offense refers only to an intent to “knowingly *** detain[ ].” Defendant has not
       disputed that the State proved him guilty beyond a reasonable doubt of committing unlawful
       restraint when he knowingly prevented N.N. from leaving his third-floor apartment.
       Defendant, rather, challenges only the court’s finding on remand that his unlawful restraint
       of N.N. was sexually motivated within the meaning of the Act such that he must register as
       a sex offender, arguing that there was “no evidence whatsoever to show that he intended to
       engage in behavior of a sexual nature.”
¶ 22        For the Act to apply in this specific regard, the court was required to find that at least one
       of the facts supporting defendant’s unlawful restraint offense indicated conduct that was of
       a sexual nature or showed an intent to engage in such behavior. This standard creates a
       relatively low evidentiary threshold for finding a defendant was sexually motivated in
       committing the offense. People v. Velez, 2012 IL App (1st) 101325, ¶¶ 71-72; Cardona, 2012
       IL App (2d) 100542, ¶¶ 42-43. We cannot say the court erred in so finding here.
¶ 23        The record shows that defendant, age 34 and a stranger to N.N., approached the 11-year-
       old boy at the bus stop and first engaged N.N. in conversation about a captivating subject to
       most boys his age–sports, with defendant requesting that N.N. join his basketball team. After
       endearing himself to N.N., defendant then offered N.N. $5 in exchange for help in carrying
       defendant’s grocery bags onto the bus and also to his apartment, although the record does not
       indicate that defendant had any physical incapacities or problems transporting the groceries
       from store to stop. When N.N. attempted to exit the bus, defendant pulled his arm and said,
       “no, you’re going to help me with the bags.” Once at the apartment, defendant was not
       satisfied with the boy simply depositing the groceries at the threshold of the door but, rather,

                                                  -6-
       insisted that he enter the apartment and place them in the kitchen. This provided defendant
       with the opportunity to lock the child inside the apartment. Defendant did not open the door
       even though N.N. expressed a desire to leave, and N.N. had to enter into a physical struggle
       with defendant before he was able to break free and flee. From these facts, it is clear that
       defendant, a grown man, used the sports conversation and the several requests for help with
       his groceries from a young boy as a pretext to lure N.N. into defendant’s apartment.
¶ 24       Defendant maintains this conduct cannot be considered “sexual in nature” because “there
       was no evidence that he ever made any sexual references or innuendos to [N.N.], nor that he
       ever attempted to touch [N.N.] or himself inappropriately.”
¶ 25       We disagree, for the luring-type behavior defendant exhibited leading up to his unlawful
       restraint of N.N. has proven to be the very precursor to commission of sex offenses or intent
       to commit sex offenses against children. See, e.g., People v. Woodrum, 223 Ill. 2d 286, 293-
       95, 316 (2006) (defendant videotaped children wrestling, then lured them into his apartment
       with the promise of watching the videotapes and with the stated intent of sexual
       exploitation); People v. Rogers, 133 Ill. 2d 1, 5-6 (1989) (defendant, charged with luring a
       child for the unlawful purpose of committing criminal sexual abuse, approached 13- and 14-
       year-old boys at a game room, asked for help unloading newspapers from his car in exchange
       for $5, then touched the boys in their private parts while moving their seats and, when they
       rebuffed his advances, offered them more if they would let defendant “suck them”); People
       v. Deal, 185 Ill. App. 3d 332, 334-35 (1989) (17-year-old defendant, convicted of aggravated
       criminal sexual abuse, befriended 7-year-old victim by taking him to movies, watching
       television and playing games with him, took the victim to defendant’s home, then asked the
       victim if he wanted to earn money, and sexually molested the victim); see also People v.
       Fuller, 324 Ill. App. 3d 728, 733 (2001) (noting unlawful restraint of a minor often precedes
       juvenile pimping or exploitation of a child). The Sex Offender Act does not require actual
       sexual contact or an overt sexual act, but rather conduct probative of motive or intent. Velez,
       2012 IL App (1st) 101325, ¶ 72.
¶ 26       Defendant’s luring of N.N. to his apartment, his restraint of N.N., and, significantly, the
       discovery of defendant in possession of a pornographic magazine shortly after the offense
       indicate that defendant’s activities with this child consisted of “conduct *** of a sexual
       nature.” 20 ILCS 4026/10 (West 2006). That is, we conclude the porn magazine is illustrative
       of defendant’s state of mind, that he was preoccupied with sexual activity, and was properly
       used by the trial judge to establish defendant’s motivation in luring N.N. to his residence. See
       Woodrum, 223 Ill. 2d at 316.
¶ 27       In this way, the case sub judice is analogous to Fuller, a preamendment case, in which
       the defendant stole a van containing minor children, then drove them to view Christmas
       lights and to a restaurant before the children were able to escape while at a traffic light.
       Given defendant’s actions, including his failure to release the children and later admission
       that he was “ ‘going to find a hotel room and ask the girl if she had any friends,’ ” the Fuller
       court found the facts suggested “the very real possibility of subsequent sexual exploitation”
       of the children, which contributed to its decision upholding the constitutionality of the
       statute. Fuller, 324 Ill. App. 3d at 733-34.


                                                 -7-
¶ 28       As in Fuller, we conclude defendant’s actions constitute a valid indication that his
       conduct was sexually motivated. This conclusion is consistent with policy considerations
       underpinning the amendment of this statute. The legislature’s decision to include a “sexual
       motivation” component clearly was meant to prevent those individuals “whose crimes have
       nothing to do with the sexual offense” from being required to register as such. (Emphasis
       added.) See 94th Ill. Gen. Assem., House Proceedings, Feb. 22, 2006, at 13 (statements of
       Representative Fritchey, bill sponsor); see also Cardona, 2012 IL App (2d) 100542, ¶ 44
       (and cases cited therein (noting preamendment cases wherein the defendants clearly had
       alternative motives like ransom or gang violence for their offenses against the children)); see,
       e.g., People v. Davis, 378 Ill. App. 3d 1, 17-18 (2007) (defendant, who appeared to be on
       drugs, stole running vehicle that happened to have baby in back, then apparently requested
       ransom, but was nevertheless required to register as sex offender). In this case, there was no
       alternative motive clearly present from the record and, given the facts, it would have been
       difficult for the trial court to certify the opposite conclusion, that there was no indication that
       defendant was motivated to engage in conduct of a sexual nature. See Cardona, 2012 IL App
       (2d) 100542, ¶ 44.
¶ 29       Defendant’s argument suggests a narrower and different circumlocution, namely, that the
       Act confines consideration of “sexual motivation” only as it specifically relates “facts of the
       underlying offense.” He thus argues that the trial court erred in considering both the
       pornographic magazine, which the court previously had deemed inadmissible at trial, and
       defendant’s social history of sexual abuse and criminal history set forth in his presentence
       investigation report. Defendant argues a contrary reading would lead to absurd results under
       the statute. We disagree.
¶ 30       Defendant’s argument regarding the magazine suggests that a court, when determining
       sexual motivation under the Act, cannot consider any evidence but that presented at trial and
       relating to the elements of the charged offense. Here, defendant leans on a rather slender
       reed, for the motivation behind a person’s decision to commit an offense and the elements
       of that offense are quite distinct. To be clear, while unlawful restraint requires evidence of
       knowledge, motive is not an essential element of the offense. See People v. Lissade, 403 Ill.
       App. 3d 609, 614-15 (2010), relying on People v. Bergin, 227 Ill. App. 3d 32, 44 (1992); see,
       e.g., People v. Smith, 141 Ill. 2d 40, 56 (1990) (motive is not an essential element of murder).
       Thus, as in this case, it is foreseeable that a trial court could consider only the elements of
       the offense at trial absent motive. We do not think the legislature intended that the statute
       would then prohibit the State from presenting evidence at a posttrial and postsentencing
       proceeding that, while not necessary to prove defendant committed the crime, did tend to
       show why he committed that crime. That, after all, is the statute’s raison d’etre.
¶ 31       As such, we conclude the court’s consideration of police testimony that defendant
       possessed a pornographic magazine shortly after the incident was proper. It was within the
       matrix of facts surrounding the underlying offense and, as stated, relevant to prove that
       defendant’s motivation for unlawfully restraining N.N. had a sexual component. See People
       v. Sundling, 2012 IL App (2d) 070455, ¶ 78 (evidence is relevant if it has a tendency to make
       the existence of any fact that is of consequence to the determination of an action more or less
       probable than it would be without the evidence). And while defendant makes much of the

                                                  -8-
       fact that the court initially found this evidence inadmissible in the underlying bench trial and
       seemingly found that defendant’s offense lacked pretext, we observe that those comments
       mostly related to the insufficiency of the evidence to sustain defendant’s aggravated
       kidnaping count with which defendant also was charged. As this court noted in Cardona, the
       evidence required to sustain a criminal charge beyond a reasonable doubt is an entirely
       different beast from the evidence required to meet the threshold standard of “sexual
       motivation” under the Sex Offender Act. Cardona, 2012 IL App (2d) 100542, ¶ 42.
       Comments relating to one need not apply to the other and, regardless, a court is entitled to
       reconsider evidence before it.
¶ 32        Likewise, we conclude that whether an offense was sexually motivated encompasses a
       consideration of defendant’s social and criminal history as set forth in the presentence
       investigation report if relevant. Analyzing facts of the underlying offense necessarily requires
       consideration of a defendant’s background and the stimuli which motivated the present
       conduct.
¶ 33        The court’s consideration of defendant’s self-reported sexual abuse in this case therefore
       was proper. If sexual abuse may be considered at sentencing as a factor in mitigation, thus
       lessening the intensity of a defendant’s culpability, then it may also be considered in a
       proceeding on a collateral issue like sex offender registry as but one factor that might have
       motivated the crime. See, e.g., People v. Baker, 241 Ill. App. 3d 495, 497-98 (1993).
¶ 34        Defendant also argues that the court improperly considered his arrests for prostitution and
       solicitation as factors supporting that his offense was sexually motivated. We disagree. The
       trial court mentioned defendant’s criminal record, which does include misdemeanor
       convictions for prostitution and arrests for both prostitution and solicitation, as a factor in its
       decision when denying defendant’s motion to reconsider the court’s finding that defendant’s
       offense was sexually motivated. As at sentencing, although mere arrests absent supporting
       evidence are improper to consider, we conclude that defendant’s criminal history did not
       factor into the court’s principal findings and conclusions regarding sexual motivation. See
       People v. La Pointe, 88 Ill. 2d 482, 499 (1981); People v. Thomas, 111 Ill. App. 3d 451, 454
       (1983) (arrests, standing alone, without further proof of the conduct alleged inadmissible at
       sentencing). It was not a significant factor upon which the court’s decision rested.
¶ 35        Even were we to find error in this limited regard, the court made a factual determination
       on the evidence and we do not believe that absent the error the court’s determination would
       have been any different. The trial court found, based on the underlying facts of the charged
       offense and given defendant’s social history, that defendant’s unlawful restraint of N.N. was
       sexually motivated. After reviewing the evidence in this case, we cannot say the opposite
       conclusion is clearly evident. See Cardona, 2012 IL App (2d) 100542, ¶ 36. Defendant
       therefore is required to register as a sex offender under the Act.

¶ 36            Issue 2: Whether Defendant’s Due Process Rights Were Violated
¶ 37       Defendant’s second contention on appeal is that the Sex Offender Act violates his right
       to procedural due process because the statute, which he argues implicates a liberty interest,
       lacks proper evidentiary standards.

                                                  -9-
¶ 38        As the State notes, in order to trigger the protections of the due process clause, a
       defendant must first show that the statute at issue actually deprives him of a protected liberty
       or property interest. People v. Logan, 302 Ill. App. 3d 319, 333 (1998). This, defendant
       simply cannot do.
¶ 39        Defendant argues that the publication of his registered status as a sex offender stigmatizes
       him and, further, that the registration requirements themselves deprive him of protected
       liberty and property interests.
¶ 40        These same arguments were recently considered and rejected in Velez. We see no reason
       to depart from its holding and the line of precedent concluding that the Sex Offender Act
       does not implicate a protected liberty or property interest. See Velez, 2012 IL App (1st)
       101325, ¶¶ 79-83 (and cases cited therein). As has been astutely observed, the Sex Offender
       Act merely compiles truthful, public information, and the Notification Law makes this
       information more readily available. Logan, 302 Ill. App. 3d at 332; People v. Grochocki, 343
       Ill. App. 3d 664, 673 (2003). Any injury to defendant’s reputation is a result of his own
       underlying conviction of unlawful restraint and the sexual motivation accompanying it. See
       Logan, 302 Ill. App. 3d at 332.
¶ 41        Finally, we conclude that even if defendant could prove he was deprived of a liberty or
       property interest, his due process claim still would fail. That is, defendant cannot establish
       the second prong of the test, identifying exactly what process was “due.” See Stanley, 369
       Ill. App. 3d at 448. Although defendant argues the statute fails to establish adequate
       procedural safeguards, such as an identifiable standard of proof for what is considered
       “sexually motivated,” we observe that due process is a flexible concept and not all situations
       call for the same procedural safeguards. Cardona, 2012 IL App (2d) 100542, ¶ 50. The
       fundamental requirements of due process are notice of the proceeding and an opportunity to
       present objections. Id. That, defendant had.
¶ 42        Contrary to defendant’s argument, the statute makes sufficiently clear that the
       determination of whether an offense was sexually motivated rests on the facts from the
       underlying offense, which are adduced at trial and at the posttrial hearing on registration. As
       stated, we determined that facts of the underlying offense clearly referenced the offense upon
       which defendant’s conviction stands, as well as the defendant’s social and criminal history
       if relevant. The statute adequately apprises defendant that the threshold for establishing
       “sexual motive” is low–all that is needed is one indication of “conduct that is of a sexual
       nature or that shows an intent to engage in behavior of a sexual nature.” 20 ILCS 4026/10(e)
       (West 2006); 730 ILCS 150/2(B)(1.5) (West 2006). Defendant also was apprised that this
       was not a guilt-phase hearing, but rather one on a collateral matter and thus subject to relaxed
       evidentiary standards. In this case in particular, defendant had a court-appointed attorney
       throughout the proceedings and ample opportunity at trial to challenge the facts of his
       unlawful restraint offense. The court held a posttrial hearing to expressly determine whether
       defendant’s offense was sexually motivated, and defendant had the opportunity to challenge
       the evidence presented and the findings made, which he did. Defendant’s due process
       argument therefore fails.



                                                 -10-
¶ 43                                CONCLUSION
¶ 44   Based on the foregoing, we affirm the judgment of the circuit court of Cook County.

¶ 45   Affirmed.




                                         -11-